Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 25 June 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von],Knox, Henry
To: Washington, George


                  
                     Sir
                     West Point June 25th 1783
                  
                  Your Excellency having referred to our consideration the claim of Mr Robert Hoakesly to the goods found in his store at York town in Virginia, and by a board of General Officers held on the 24th of October 1781, adjudged to be forfeited—beg leave to report.
                  That having read and considered the memorial of Mr Hoakesly—the proceedings of the board above mentioned, and the depositions of Mr Hoakesly’s clerks—and having also heared and considered whatever Mr Hoakesly had to offer in support of his claim—no reason appears for reversing, or altering the determination of said board, the ground on which the forfeiture was incurred still remaining the same—For tho’ Mr Hoakesly’s clerks, declare that the goods in question came to York town in the sloop Convert, from Portsmouth, yet there is no intimation that they were not brought to Portsmouth in the flag, On the contrary, Mr Hoakesly now acknowledges that he made to the Quarter Master General the confession mentioned in the report of the board—that the goods came in the flag—The flag vessel having proved leaky at Portsmouth will account for her being unladen and part of the goods being afterwards shipped to York town in another vessel.
                  Mr Hoakesly says that the decision of the board was made on ex parte evidence, but the non appearance of the claimant must have been deemed by the board an admission that the goods were liable to forfeiture—Mr Hoakesly alledges his person was under restraint, but tho we are intirely ignorant of such a circumstance—yet as the proceedings of the board were notorious, and they would readily have listened to any claims; nothing could have prevented his sending to them his claim in writing.  Besides, it now appears by the deposition of Richard Brazel, one of Mr Hoakesly’s clerks, that the goods in question had been disposed of on the fourth of October 1781—to James Robinson & Company, who were on the spot and at full liberty to make their claims, if they had deemed them capable of support.
                  But further, admitting that the facts recited by the board of General Officers were contested, and in consequence a new examination on trial were to be ordered: yet at this distance of time, it would be scarcely possible to come at the knowledge of many facts & circumstances necessary to oppose to the evidence Mr Hoakesly might produce.
                  
                     Steuben
                     Maj: Genl
                     
                     H. Knox M. General.
                     Edwd Hand B. Genl
                     Tim: Pickering Q.M.G.
                     
                  
               